Citation Nr: 0913769	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office.  In 2005, the Veteran's claims file was transferred 
to the Reno, Nevada, VA Regional Office (RO).  

A hearing before a decision review officer at the RO was 
conducted in July 2006.  The Veteran requested a Board 
hearing at the RO in October 2006.  In May 2008 written 
argument from the Veteran's representative, the Veteran 
withdrew his request for such hearing.  

The Board remanded the claim to the RO in August 2008 for 
further development and consideration. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The preponderance of the evidence shows that the Veteran 
does not have an acquired psychiatric disorder - including 
PTSD, all first diagnosed many years after service, as a 
result of his service in the military.


CONCLUSION OF LAW

An acquired psychiatric disorder - including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004 and February 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

To date, the RO has not afforded the Veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his acquired psychiatric disorders and PTSD.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no probative evidence 
suggesting the Veteran's acquired psychiatric disorders, are 
related to his service in the military.  There is no mention 
of these conditions in his service treatment records or for 
many ensuing years, either by complaint (relevant symptoms, 
etc.) or objective clinical finding.  So the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding his PTSD claim, the Veteran was sent a letter in 
October 2004 to provide information regarding his alleged 
inservice stressor(s) which he believed caused his PTSD.  
However, he did not provide the information necessary to 
acquire corroborating evidence of his stressors.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Asking him to 
provide this level of detail and information does not present 
an impossible or onerous task.  See Wood, 1 Vet. App. at 193. 

In a February 2009 statement, the Veteran reported that he 
had no additional evidence to submit.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

II.  Analysis

A.  Factual Background

The Veteran's service treatment records, and separation 
examination in April 1976, do not mention any complaints or 
treatment of a psychiatric disorder, including any stress-
related problems.  In May 1973, it was noted that the Veteran 
used psychotropic chemical substances in the past.  Mental 
status examination revealed no evidence of psychosis, or 
severe neurosis.  He was found to have been sane, competent, 
and responsible for his behavior.  Service personnel records 
note that the Veteran went absent without leave (AWOL) for 
several months in 1975 before being apprehended.  He was 
found in possession of marijuana in March 1976.  A physician 
stated that he was not physically or psychologically 
dependent on drugs, and no rehabilitation or detoxification 
was necessary.  The Veteran also went AWOL for a brief period 
in 1976.  The Veteran was recommended for discharge due to a 
pattern of misconduct and general unfitness for duty.  

On private hospital admission in January 1999, the Veteran 
denied any previous hospitalization or outpatient counselling 
for psychiatric issues.  Treatment records from 1999 to the 
present show treatment for depression, schizo-affective 
disorder, anxiety, polysubstance abuse, alcohol-induced mood 
disorder, delusional disorder of persecutional type, paranoid 
ideation, bipolar disorder, psychotic disorder, personality 
disorders, and PTSD.  

In August 2004, the Veteran submitted two applications for 
compensation and pension.  He requested service connection 
for PTSD and bipolar disorder, which, he stated, began in 
1994, and depression which began in 1998.  He alternatively 
stated that his anxiety began in 1994 or 1998.  He stated 
that he did not serve in Vietnam.  

On February 2005 VA mental disorders examination, the Veteran 
denied experiencing any traumatic events in service. 

The Veteran currently contends that he has had acquired 
psychiatric disorders and PTSD since service.  He stated that 
he was treated for psychiatric disorders in service, and 
subsequently in the 1970's and 1980's.  Attempts to obtain 
these records yielded negative results.  

B.  Acquired Psychiatric Disorders

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 1110.  
Service connection for a psychosis can be granted if the 
condition becomes manifest to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Personality 
disorders are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims, such as this one, filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 
52,375 (June 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 
31,263 (Feb. 1998).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran genuinely believes that his acquired psychiatric 
disorders and PTSD were incurred in service.  The Veteran is 
competent to comment on his symptoms.  The lack of 
contemporaneous medical records does not, in and of itself, 
render lay evidence not credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  In determining whether lay 
evidence is satisfactory the Board may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Regarding the Veteran's statements that he received 
psychiatric treatment in the 1970's and 1980's, the Board 
places greater probative weight on his statement during his 
private psychiatric hospitalization in January 1999 that he 
did not receive previous psychiatric treatment.  The 
Veteran's memory may have dimmed with time, and self interest 
may play a role in the more recent statements regarding 
psychiatric treatment he allegedly received in the 1970's and 
1980's.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).  
The Veteran gave details in January 1999 for the purpose of 
medical diagnosis and treatment, and one is usually more 
truthful when providing information for this purpose than 
when one is providing information for the purpose of 
receiving monetary compensation.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  

A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
mention these disabilities on separation examination in 1976, 
and, in January 1999, he denied previous psychiatric 
treatment.  He did not initiate this claim until 2004, almost 
28 years after service.  The earliest evidence of any of 
these disabilities is in 1999.  This is almost 23 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation 
in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

There is no competent evidence that the disabilities at issue 
are related to service, or that a psychosis became manifest 
within one year of separation from service.  In light of this 
evidence, the Veteran, as a layperson, lacking in medical 
training and expertise, cannot provide a competent opinion on 
a matter as complex as the etiology of his psychiatric 
disorders and his views are of no probative value.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible").  

C.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The question of whether the Veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  So whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the Veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  If the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Cohen, supra.  
Instead, the record must contain other objective information 
that corroborates his testimony or statements.  As noted 
above, the Veteran did not reply to the PTSD questionnaire.  
However, a VA psychiatric history and physical conducted in 
July 2003 noted that he served in the navy, was stationed on 
Guam, and did not engage in combat.  Therefore, all of his 
stressors must be independently verified.

Lay testimony, alone, is insufficient to establish the 
occurrence of the alleged stressors in this case.  Instead, 
the record must contain other objective information that 
corroborates the Veteran's testimony or statements.  See 38 
U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d); 
Cohen, supra.  On February 2005 VA mental disorders 
examination, the Veteran denied experiencing any traumatic 
events in service.  There is no evidence in the record that 
he participated in combat or other independent verification 
that he experienced a stressor in service, as alleged, to 
support the diagnosis of PTSD that has been made.

D.  Conclusion

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 



ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


